Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 10, 15, 16, 23 and 24 of U.S. Patent No. 10433389 in view of Chen (US 20180317296 A1) and Eakins (US 20150271885 A1). 
	Claims 1 and 11 of the present application are nearly identical to claims 1 and 10 of US patent 104333389 with the exception of the wavelength ranges claimed. Chen teaches a light therapy system which makes use of the claimed wavelength ranges in a first and second light emitter [0096]. 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the US patent 104333389 with the wavelength ranges of Chen to further reveal the relationship between the light source and the secretion of melatonin and the biological influences because the wavelengths disclosed in Chen may benefit a user with circadian regulation.
Claims 2-4 and 12-14 are rejected in view of claims 1 and 11, and further in view of the teachings of Chen on the wavelengths of interest [0096]. 
Claims 5-6 and 15-16 are rejected in view of claims 1 and 11, and in further view of claims 6-7 and 15-16 of US patent 104333389. 
Claims 7 and 17 are rejected in view of claims 1 and 11, and in further view of claims 21 and 22 of US patent 104333389. 
Claims 8 and 18 are rejected in view of claims 1 and 11, and in further view of claims 23 and 24 of US patent 104333389. 
Claims 9-10 and 19-20 are rejected in view of claims 1 and 11, and in further view of Eakins which teaches different manners to control the relative intensities of the two lighting elements [0027].
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180317296 A1) in view of Eakins (US 20150271885 A1).
	Regarding claims 1 and 11, Chen teaches a light source apparatus comprising a light source assembly ([0094] light source apparatus Fig 2A); and a control system configured to cause the light source assembly to perform functions ([0096] “the control unit 120 can make the light-emitting module 110 switched between a plurality of light-emitting modes”) comprising: emitting a first light having one or more first wavelengths that are greater than or equal to 400 nanometers (nm) and less than or equal to 441 nm ([0096] “at least one range of wave peaks of the first sub-light beam W1 can be greater than 420 nm but less than 480 nm”, Chen discloses a similar range as the claims, MPEP 2144.05 “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”), wherein a first intensity of the first light oscillates at a first frequency; and emitting a second light having one or more second wavelengths that are greater than 441 nm (“at least one range of wave peaks of the second sub-light beam W2 can be greater than 480 nm but less than 540 nm” ), 
	Eakins teaches a lighting apparatus that provides a natural light pattern (Title, [0010]) wherein a second intensity of the second light (i) oscillates at a second frequency that is equal to the first frequency and (ii) is out of phase with the first intensity ([0027] “the LED control function may consist of a blended combination of two separate control functions, with the amount of contribution of each separate control function modified by an additional control function. Further, the LED control function may be applied out of phase to each LED chip 220 in each group, so that, for example, the intensity of one LED chip 220 in the group increases as the intensity of another LED chip 220 in the group decreases proportionally (i.e., the two signals are inversely proportional to each other)”, two waves “out of phase” have the same frequency but have amplitudes shifted by one half cycle).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Chen to make use of the out of phase light sources as taught in Eakins because the illumination pattern produced by the wash lighting is considered to have an effect on the mood and well-being [0002]. Further, this modification is applying a known technique (configuring two light groups to be out of phase with one another) to a known device (a lighting system for circadian alteration) ready for improvement to yield predictable results (by making two light sources act out of phase a constant intensity of light may be maintained because the “signals are inversely proportional to each other” [0027]).
	Regarding claims 2-4 and 12-14, Chen in view of Eakins teach a system substantially as claimed in claim 1 and 11. Further, Chen teaches wherein the first light includes no wavelengths greater than 441 nm and wherein the first light includes no wavelengths less than 400 nm and wherein the second light includes no wavelengths less than 441 nm ([0096] Chen teaches wherein the first wavelength can be 420 nm and the second 480nm which meets the limitation; in addition “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” MPEP 2144.05). 
	Regarding claim 5 and 15, , Chen in view of Eakins teach a system substantially as claimed in claim 1 and 11. Further, Eakins teaches wherein the first light and the second light take a form of waveforms having equal respective duty cycles ([0027] two waves “out of phase” have the same frequency but have amplitudes shifted by one half cycle, Eakins teaches that the “LED control function may be any repetitive varying signal, for example, a sine wave or triangular wave” and “the LED control function may be applied out of phase to each LED chip 220 in each group, so that, for example, the intensity of one LED chip 220 in the group increases as the intensity of another LED chip 220 in the group decreases proportionally”, one of ordinary skill in the art would recognize that two waveforms out of phase that proportionally increase/decrease in intensity may be identical wave shifted by a half cycle).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Chen to make use of the out of phase light sources as taught in Eakins because the illumination pattern produced by the wash lighting is considered to have an effect on the mood and well-being [0002]. Further, this modification is applying a known technique (configuring two light groups to be out of phase with one another) to a known device (a lighting system for circadian alteration) ready for improvement to yield predictable results (by making two light sources act out of phase a constant intensity of light may be maintained because the “signals are inversely proportional to each other” [0027]).
	Regarding claim 6 and 16, Chen in view of Eakins teach a system substantially as claimed in claim 1 and 11. Further, Eakins teaches an embodiment wherein the first light and the second light take a form of waveforms having unequal respective duty cycles  ([0027] “The LED control function may be any repetitive varying signal, for example, a sine wave or triangular wave, and preferably has a different period and frequency for each group”, if the waves are different in period and shape, they will have a different duty cycle).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Chen to make use of the light sources as taught in Eakins because the illumination pattern produced by the wash lighting is considered to have an effect on the mood and well-being [0002]. Further, this modification is applying a known technique (configuring two light groups to have differing duty cycles) to a known device (a lighting system for circadian alteration) ready for improvement to yield predictable results (this may alter the lighting profile over time which may benefit a user’s perception of the light).
	Regarding claims 9 and 19, Chen in view of Eakins teach a system substantially as claimed in claim 1 and 11. Further, Eakins teaches wherein a sum of the first intensity and the second intensity is substantially constant with respect to time ([0027] “the LED control function may consist of a blended combination of two separate control functions, with the amount of contribution of each separate control function modified by an additional control function. Further, the LED control function may be applied out of phase to each LED chip 220 in each group, so that, for example, the intensity of one LED chip 220 in the group increases as the intensity of another LED chip 220 in the group decreases proportionally (i.e., the two signals are inversely proportional to each other)”, this configuration creates a substantially constant intensity as the changes in each light source proportionally cancel out).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Chen to make use of the out of phase light sources as taught in Eakins because the illumination pattern produced by the wash lighting is considered to have an effect on the mood and well-being [0002]. Further, this modification is applying a known technique (configuring two light groups to be out of phase with one another) to a known device (a lighting system for circadian alteration) ready for improvement to yield predictable results (by making two light sources act out of phase a constant intensity of light may be maintained because the “signals are inversely proportional to each other” [0027]).
	Regarding claims 10 and 20, Chen in view of Eakins teach a system substantially as claimed in claim 1 and 11. Further, Eakins teaches wherein a first average of the first intensity over time is less than a second average of the second intensity over time (Eakins teaches an alternative embodiment wherein  “The LED control function may be any repetitive varying signal, for example, a sine wave or triangular wave, and preferably has a different period and frequency for each group”, under these conditions the first average intensity may be a shorter duration of lower amplitude and thus have a lower average intensity over time).
	 It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Chen to make use of the out of phase light sources as taught in Eakins because the illumination pattern produced by the wash lighting is considered to have an effect on the mood and well-being [0002]. Further, this modification is applying a known technique (configuring lighting groups with different properties/average intensities) to a known device (a lighting system for circadian alteration) ready for improvement to yield predictable results (the two light sources may output different average intensities of light).
Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180317296 A1) in view of Eakins (US 20150271885 A1) as applied to claims 1 and 11 above, and further in view of Vartanian (US 20180021593 A1).
	Regarding claim 7 and 17, , Chen in view of Eakins teach a system substantially as claimed in claim 1 and 11. Chen in view of Eakins does not teach wherein the first frequency and the second frequency are greater than or equal to 0.03 Hz and less than or equal to 50 Hz (Chen and Eakins only teach the lights may have a frequency thy operate at).
	Vartanian teaches a “Temporally Modulated Multi-LED For Enhanced Subconscious Physiological Responses” (Title) wherein a first frequency and a second frequency are greater than or equal to 0.03 Hz and less than or equal to 50 Hz (Vartanian teaches wherein a light flicker may be applied at a variety of frequencies within the claimed range: [0031][0033][0040][0045]).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Chen in view of Eakins with the frequency of light emission of Vartanian because “melanopsin responds better to flickering light than steady light. Moreover, the 0.07 Hz flicker induced more spikes than the other three flicker frequencies, suggesting that the best frequency for stimulating melanopsin is between ˜0.05 and ˜0.15 Hz.” [0045].
Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180317296 A1) in view of Eakins (US 20150271885 A1)  as applied to claims 1 and 11 above, and further in view of Colbaugh (US 20120041520 A1).
	Regarding claim 8 and 18, , Chen in view of Eakins teach a system substantially as claimed in claim 1 and 11. Chen teaches wherein a light therapy device may be used for circadian adjustment [0094] but Chen in view of Eakins does not teach wherein the device is a therapeutic wearable device.
	Colbaugh teaches light therapy system for treatment of mood disorders (abstract) wherein the device is a therapeutic wearable device configured for adjusting a circadian rhythm of a subject via the first light and the second light (Abstract, Fig 15, [0042] [0061]-[0065]).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified Chen and Eakins to work as a wearable device because this may allow for “delivering electromagnetic radiation to an eyeball of a subject under an eyelid of the subject while the subject is asleep to impact melatonin and/or serotonin levels in a therapeutically beneficial manner” [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 October 2022